This suit was brought in Victoria county by appellants, A. J. Bankhead and others, against L. C. Noll et al. The suit was in trespass to try title to lands in Victoria county.
Appellees answered in the suit; a jury was waived, evidence was heard, and judgment announced.
Later in the term plaintiffs filed their verified first amended original petition in trespass to try title, in which plaintiffs seek to have the judgment set aside and the cause reopened; that plaintiffs have a temporary injunction and restraining order restraining defendants from having entered and enforcing the judgment of the court theretofore announced. Later plaintiffs filed their supplemental petition, and their motion for a new trial.
The court set down for a hearing plaintiffs' application for a temporary injunction and gave notice of such hearing to attorneys for defendants.
Defendants, through their attorneys, filed an answer setting out the former proceedings in the case, that some of the plaintiffs were present in open court, and all plaintiffs were represented by licensed, reputable, qualified lawyers practicing at the Victoria bar, and that upon the announcement of the court's decision no exception or objection was made to the findings and opinion of the court; that the motion for a new trial comes too late. Defendants moved the court: (1) To not consider plaintiffs' motion for a new trial; (2) to deny a reopening of the cause as sought by plaintiffs; (3) to deny the injunction; (4) that plaintiffs' petition and supplemental petition and motion for a new trial be stricken.
The court sustained defendants' motion, and plaintiffs appeal.
No statement of facts has been filed with the transcript sent to this court, nor is there a showing made that a statement of facts was filed in the trial court. In the absence of a statement of facts, this court will not be able to review the case.
For the reason stated, the judgment must be affirmed, and it is so ordered.
Judgment affirmed.